DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/10/2022 has been entered.
Status of Claims
Claim 1 is amended due to Applicant's amendment dated 08/10/2022.  Claims 1-18 are pending.
Response to Amendment
The rejection of claims 1-15 under 35 U.S.C. 103 as being unpatentable over Tanaka et al. US 2017/0141340 A1 (“Tanaka”) in view of Nasu et al. WO 2017115834 A1, using Nasu et al. US 2019/0013481 A (“Nasu”) as English translation is overcome due to the Applicant’s amendment dated 08/10/2022. 
The rejection of claims 16-18 under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Nasu and Ikuo et al. KR 20110088457 A—English translation obtained from Google Translate, hereinafter “Ikuo” is overcome due to the Applicant’s amendment dated 08/10/2022. 
Response to Arguments
Applicant’s arguments on pages 29-32 of the reply dated 08/10/2022 with respect to the rejection of claims 1-18 as set forth in the previous Office Action have been fully considered but they are not persuasive.
Applicant's argument –Applicant filed a Declaration dated 08/10/2022 to provide evidence of unexpected results in light of the prior art. Specifically, Applicant compares OLED 2-2 to OLED 2-4 , which differ only by the auxiliary dopants, AD3 and AD-C, respectively.

    PNG
    media_image1.png
    291
    586
    media_image1.png
    Greyscale

Applicant points to Tables 3’ and 4’ to show that OLED 2-2 provided a 55% improvement in current density, a 95% improvement in EQE, and a 52% improvement in lifespan. Applicant argues that Nasu does not teach devices obtain improved properties with the carbazoles of the auxiliary dopants are substituted with tert-butyl, and thus the instant application provides unexpected results.
Examiner's response –Overcoming a rejection based on unexpected results requires at least the combination of three different elements: (i) the results must fairly compare with the closest prior art in an affidavit or declaration under 37 CFR 1.132, (ii) the claims must be commensurate in scope, and (iii) the results must truly be unexpected. MPEP 716.02. Additionally, the burden rests with Applicant to establish the results are unexpected and significant. MPEP 716.02(b).
Comparison with closest prior art
Applicant has not made a comparison to the closest prior art. The device examples of the Declaration filed 08/10/2022 comprise different device structure and materials than the devices of Tanaka.
With respect to the device structure, Tanaka teaches devices having the following structure and materials (FIG. 4 and ¶ [0043]-[0049] and [0053]-[0054]):
Anode: ITO or IZO
Hole injection layer/hole-transport layer 
Emissive layer: 
Host layer: host material
mCBP, mCP, or DPEPO
Assistant dopant layer: assistant dopant and host material (1:1 volume ratio)
Light-emitting dopant layer: assistant dopant, light-emitting dopant, and host material (1:1:1 volume ratio)
Electron-injection layer/electron-transport layer 
Cathode 
The instant devices of the Declaration dated 08/10/2022 include the following (instant ¶ [00198]-[00201] and compounds on pg. 94)
Anode: ITO
Hole injection layer: compound HT3 and HT-D2
Hole transfer layer: compound HT3
Electron blocking layer: mCP
Light emitting layer: compound E1, compound AD3 and fluorescent dopant in volume ratio of 85:15:0.3
Hole blocking layer: BCP
Electron transport layer: Compound ET3 and LiQ
Electron injection layer: LiQ
Cathode: Al
As shown above, the devices of the Declaration contain both a different layer structure and different layer materials as compared to the device of Tanaka. Applicant has not provided an explanation regarding this difference. It is unclear if the device comprising the same structure and materials of Tanaka that also contain an auxiliary dopant comprising carbazole substituted with tert-butyl would obtain the results as discussed by Applicant. 
As the devices of Applicant and the devices of Tanaka comprise different structure and materials, a comparison is not being made to the closest prior art. Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, and if not explained should be noted and evaluated, and if significant, explanation should be required. MPEP 716.02(e).
However, insofar as the arguments apply to the new grounds of rejection below, even if the devices of the Declaration comprised the same device structure and materials as the prior art, the rejection below discuss a device comprising compound S-13 of Seo (pg. 18) as the fluorescent dopant and compound 882 of Nasu (Table 1 on pg. 14 and D41 on pg. 8) as the auxiliary dopant. Compounds S-13 and 882 are shown below, respectively. 

    PNG
    media_image2.png
    328
    260
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    230
    252
    media_image3.png
    Greyscale

Alternatively, the devices in the Declaration only compares a device comprising a fluorescent dopant of FD11 and an auxiliary dopant of AD3 (OLED 2-2) with a device comprising a fluorescent dopant of FD11 and an auxiliary dopant of AD-C (OLED 2-4). Compounds FD11, AD3, and AD-C are shown below, respectively.

    PNG
    media_image4.png
    177
    247
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    257
    261
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    277
    284
    media_image6.png
    Greyscale

From the above structures, S-13 comprises two unsubstituted phenyl groups and two unsubstituted pyridine groups whereas FD11 comprises four t-butyl-substituted phenyl groups. Additionally, compound 882 comprises phenyl-substituted carbazoles whereas AD3 comprises t-butyl-substituted carbazoles and AD-C is unsubstituted. 
As no explanation is provided for fluorescent compounds and auxiliary compounds having different substituent groups, it is unclear if a comparison between (i) fluorescent compounds having two unsubstituted phenyl groups and two unsubstituted pyridine groups and fluorescent compounds having four t-butyl-substituted phenyl groups, and (ii) auxiliary compounds having phenyl-substituted carbazoles with unsubstituted auxiliary compounds would obtain the same results discussed by Applicant. Accordingly, a comparison has not been made to the closest prior art.
Commensurate in Scope
As claims 1-18 claim a broad device structure including any materials but the devices of OLED 2-2 and OLED 2-4 only recite one specific device structure and materials (see instant ¶ [00198]-[00201]), the claims are not commensurate in scope. For example, as discussed above, the prior art teaches different device structure and materials than the instant specification. The structures and materials discussed in the prior art are within the claim scope of the instant application. As there are no results comprising the structures and materials of the prior art, it is unclear if the same results discussed by Applicant would be present.
Unexpected Results
While there is improvement in current density, EQE, and lifespan between the instant OLED 2-2 and OLED 2-4, it is unclear whether these performances are truly unexpected.
As discussed further in the rejection below, Zhang1 teaches the TADF emitters 4CzBN and 4TCzBN, which are identical to the instant compounds AD3 and AD-C, respectively (pg. 146, Scheme 1). Zhang teaches a device comprising the emitter 4TCzBN shows improved voltage, external quantum efficiency, and lifetime when compared to a device comprising the emitter 4CzBN (pg. 150, Table 2). Specifically, the devices of Zhang show a 53% improvement in EQEmax, a 20% improvement in EQE at 500 cd/m2, and 170% improvement in lifetime when using the emitter 4TCzBN. This improve performance is a direct result of the t-butyl substituents (pg. 150, Table 2 and left column, first and third paragraphs). 
In light of the teachings of Zhang, it is unclear whether the degree of improvement shown by the data in the Declaration is truly unexpected.
Claim Objections
Claim 1 is objected to because of the following informalities: Formulae 501-1 to 501-21 are provided at the end of claim 1 but no recitation is given for how these formulae relate to the rest of the limitations. The instant specification recites Formulae 501-1 to 501-21 are definitions of the variable Ar501 in Formula 501B (see instant ¶ [0063]). As Ar501 may only be a pyrene group, it is recommended to delete Formulae 501-1 to 501-21.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 10 recites the fluorescent dopant is required to contain one of the following groups: a condensed cyclic group, an amino group, a styryl group, or a boron group. However, claim 10 is dependent upon claim 1, which recites the fluorescent dopant is represented by Formula 501B. As seen from claim 1 and ¶ [0063]-[0065] of the instant specification, none of the variables of Formula 501B may be boron. Accordingly, claim 10 is considered to have new matter.
Claim 11 recites the fluorescent dopant comprises at least on compound selected from a naphthalene-containing compound, a fluorene-containing compound, etc. All of the groups recited in claim 11 may be specifically selected as the variable Ar501. However, as claim 1 (of which claim 11 is dependent upon) has been amended to recite the fluorescent dopant is a compound of Formula 501B wherein Ar501 is a pyrene group, not all of the groups listed in claim 11 are supported. The fluorescent dopant does not have support for the following groups when the compound is represented by Formula 501B and when Ar501 is a pyrene group: fluoranthene, triphenylene, naphthacene, picene, perylene, pentaphene, idenoanthracene, tetracene, bisanthrene, and Formulae 501-1 to 501-21. Accordingly, claim 11 is considered to have new matter. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the fluorescent dopant is a compound represented by Formula 501A or 501B. However, claim 1, of which claim 12 is dependent upon, recites the fluorescent dopant is a compound represented by only Formula 501B. Therefore, it is unclear whether the fluorescent dopant of claim 12 is the same fluorescent dopant as referred to in claim 1 or if the fluorescent dopant of claim 12 is different.
If the fluorescent dopant of claim 12 is the same fluorescent dopant of claim 1, it is unclear what the variable Ar501 must be. Claim 1 recites Ar501 is a pyrene group but claim 12 recites Ar501 may be groups other than pyrene.
For purposes of examination, the fluorescent dopant will be interpreted as a compound represented by Formula 501B wherein Ar501 is a pyrene group.
Claim 13 is rejected for being dependent on claim 12.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. US 2017/0141340 A1 (“Tanaka”) in view of Seo et al. US 2010/0155714 A1 (“Seo”) and Nasu et al. WO 2017115834 A1—using Nasu et al. US 2019/0013481 A (“Nasu”) as English translation—and Zhang, Dongdong, et al. "Sterically shielded blue thermally activated delayed fluorescence emitters with improved efficiency and stability." Materials Horizons 3.2 (2016): 145-151 (“Zhang”). 
Regarding claims 1-7, 9-13, Tanaka teaches an organic EL device having at least an emissive layer between a pair of electrodes made up of an anode and a cathode, wherein the emissive layer includes: a host layer made of a host material; an assistant dopant layer which is adjacent to the host layer and where an assistant dopant made of a thermally activated delayed fluorescence (TADF) material and the host material are intermingled within a plane; and a light-emitting dopant layer which is adjacent to the assistant dopant layer where a light-emitting dopant made of a fluorescent material emitting light being excited by the assistant dopant and the host material are intermingled within a plane (¶ [0010]).
Tanaka teaches the emissive layer of the organic EL device can be formed relatively easily in which respective materials can be brought closer to each other, thus allowing for the expectation of improved light emission efficiency (¶ [0009]). 
While Tanaka does not teach the light-emitting dopant is limited to particular exemplified compounds (¶ [0049]), Tanaka fails to teach a light-emitting dopant that reads on the claimed Formula 501B.
Seo teaches an emitting layer for an organic luminescent device including a blue emitting dopant material represented by the Chemical formula 1 below (¶ [0017]):

    PNG
    media_image7.png
    242
    124
    media_image7.png
    Greyscale

Seo teaches the device comprising a compound represented by the Chemical formula 1 has blue color purity and high luminescent efficiency (¶ [0083]).
Seo teaches examples of Chemical formula 1 including compound S-28 below (pg. 18):

    PNG
    media_image8.png
    417
    369
    media_image8.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use a compound represented by Chemical formula 1 as the light-emitting dopant in the organic EL device of Tanaka, based on the teaching of Seo.  The motivation for doing so would have been to blue color purity and high luminescent efficiency, as taught by Seo.
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select compound S-28 as the light-emitting dopant, because it would have been choosing a specific example of a compound represented by Chemical formula 1, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the light-emitting dopant in the emissive layer of the organic EL device of Tanaka in view of Seo and possessing the benefits taught by Seo.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by Chemical formula 1 having the benefits taught by Seo in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
While Tanaka teaches the assistant dopant is made of a TADF material and does not teach the assistant dopant is limited to exemplified compounds (¶ [0048]), Tanaka fails to teach an assistant dopant that reads on the claimed Formula 1.
Nasu teaches the use of a compound capable of emitting delayed fluorescent light as a light-emitting material can provide an organic light-emitting device having a high light emission efficiency, wherein the compound is represented by general formula (1) below (¶ [0008]-[0009]). The compound represented by general formula (1) may be used as an assist dopant (¶ [0069]).

    PNG
    media_image9.png
    133
    128
    media_image9.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use a compound represented by general formula (1) as the assistant dopant in the organic EL device of Tanaka in view of Seo, based on the teaching of Nasu.  The motivation for doing so would have been to provide a device having high light emission efficiency, as taught by Nasu.
While specific examples of a compound represented by general formula (1) include compounds 1 and 816 (Table 1 on pg. 14), Nasu fails to teach one compound is preferred over the other. However, as seen in Table 1, compounds 1 and 816 differ only by t-butyl substituents (pg. 14).
Zhang teaches compounds 4CzBN and 4TCzBN, which are identical to compound 1 and 816, respectively (pg. 146, Scheme 1). Zhang teaches a device comprising the emitter 4TCzBN shows improved voltage, external quantum efficiency, and lifetime when compared to a device comprising the emitter 4CzBN (pg. 150, Table 2). This is a direct result of the t-butyl substituents (pg. 150, left column, first and third paragraphs).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select compound 816 as the assistant dopant, because it provides improved voltage, external quantum efficiency, and lifetime, as taught by Zhang, and because it would have been choosing a specific example of a compound represented by general formula (1). This would have been a choice from a finite number of identified, predictable solutions of a compound useful as the assistant dopant in the emissive layer of the organic EL device of Tanaka in view of Seo, Nasu, and Zhang and possessing the benefits taught by Tanaka, Seo, Nasu, and Zhang.  One of ordinary skill in the art would have been motivated to produce additional devices comprising assistant dopants represented by general formula (1) having the benefits taught by Nasu and Zhang in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Per claims 1, 11, and 13, compound S-28 reads on the claimed Formula 501B wherein:
Ar501 is a pyrene group;
R511 is hydrogen;
xd5 is an integer of 7;
L501 to L503 are single bonds;
xd1 to xd3 are each selected from 1;
R501 and R502 are each a phenyl group substituted with Z11;
Z11 is selected from C(Q407)(Q408)(Q409);
Q407 to Q409 are each C1 alkyl groups; and
xd4 is selected from 2.
Per claims 1-4, compound 816 has the following structure:

    PNG
    media_image10.png
    260
    262
    media_image10.png
    Greyscale

Compound 816 reads on the claimed Formula 1 wherein:
A1 is a C6 carbocyclic group comprising one cyano group;
D1 is represented by Formula 2-1;
d1 is represented by 4 and groups D1 are identical to each other;
B1 and B2 are each independently a benzene group;
X1 is a single bond;
L1 is a single bond;
a1 is an integer of 1;
R1 to R5 and R10 are not required to be present;
b1, b2 and b10 are 0;
Z1 and Z2 are each independently –C(Q407)(Q408)(Q409);
Q401 to Q406  are not required to be present and Q407 to Q409 are each independently a C1 alkyl group (CH3); 
c1 and c2 are each independently an integer of 1; and
the sum of c1 and c2 is 2.
Compound 816 meets (i) through (vii) of the proviso. As the light-emitting dopant is a perylene-containing compound, all the limitations of the proviso are met.
Per claim 5, compound 816 reads on the claimed Formula 1-4 wherein: 
D11 to D14 is represented by Formula 2-1, and D15 is not required to be present;
X11 is C(CN);
X12 is C(R13);
R13 is hydrogen; and
X13 and R14 are not required to be present.
Per claim 6, compound 816 reads on the claimed Formula 3-1 wherein X1 is a single bond, and X2, X3, and R6 to R9 are not required to be present.
Per claim 7, compound 816 reads on the claimed Formula 2-1(1) wherein: X1, L1, a1, R1, R2, Z1, and Z2 are the same as described above, b13 and b23 are each 0, and X2, X3, R6 to R9, b24, b15, and b25 are not required to be present.
Per claim 9, compound 816 reads on the claimed Compound AD3.
Per claims 10-11, compound S-28 is a pyrene-containing compound (condensed cyclic group-containing compound).
Regarding claim 8, Tanaka in view of Seo, Nasu, and Zhang teach the organic EL device of claim 1, as described above. 
Tanaka in view of Seo, Nasu, and Zhang appears silent with respect to the property of a difference between a singlet energy level and a triplet energy level of compound 816 being 0.5 eV or less.
The instant specification recites that a difference between a singlet energy level and a triplet energy level of the auxiliary dopant may be 0.5 eV or less, wherein specific examples of the auxiliary dopant include Compound AD3 (instant ¶ [0055] and [0057]).  Since Tanaka in view of Seo, Nasu, and Zhang teaches Compound AD3, the same structure as disclosed by the Applicant, the property of a difference between a singlet energy level and a triplet energy level being 0.5 eV or less is considered to be inherent (and would be expected to fall within the range in the claim), absent evidence otherwise.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims.  See MPEP 2112.	
Regarding claims 14-15, Tanaka in view of Seo, Nasu, and Zhang teach the organic EL device of claim 1, as described above. 
Tanaka teaches examples of the host material, including mCBP (¶ [0047]), which has the structure below2 and a triplet energy level of 2.90 eV3.

    PNG
    media_image11.png
    113
    208
    media_image11.png
    Greyscale

It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select mCBP as the host material, because it would have been choosing from a list of suitable hosts, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the host material in the emissive layer of the organic EL device of Tanaka in view of Seo, Nasu, and Zhang and possessing the benefits taught by Tanaka, Seo, Nasu, and Zhang.  One of ordinary skill in the art would have been motivated to produce additional devices comprising host materials having the benefits taught by Tanaka in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Per claim 15, mCBP is a carbazole-containing compound.
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. US 2017/0141340 A1 (“Tanaka”) in view of Seo et al. US 2010/0155714 A1 (“Seo”) and Nasu et al. WO 2017115834 A1—using Nasu et al. US 2019/0013481 A (“Nasu”) as English translation—and Zhang, Dongdong, et al. "Sterically shielded blue thermally activated delayed fluorescence emitters with improved efficiency and stability." Materials Horizons 3.2 (2016): 145-151 (“Zhang”), as applied to claim 1 above, and further in view of Ikuo et al. KR 20110088457 A—English translation obtained from Google Translate, hereinafter (“Ikuo”).
Regarding claims 16-18, Tanaka in view of Seo, Nasu, and Zhang teach the organic EL device of claim 1, as described above. 
Tanaka teaches an example of an emissive layer in Fig. 4 wherein the assistant dopant layer (122) is stacked on both sides of the light-emitting dopant layer (124) and in which the host layer (120) is stacked on each assistant dopant layer, thus resulting in two assistant dopant layers and two host layers (¶ [0051]). Tanaka teach the volume ratios of each compound in the three different layers of the emissive layer are as demonstrated in the figure below (¶ [0052]-[0055]):

    PNG
    media_image12.png
    440
    541
    media_image12.png
    Greyscale

While Tanaka teaches the thickness of the emissive layer can be 30 nm, the thickness of the light-emitting dopant layer is 2×r1, the thickness of each assistant dopant layer is r2, and r1≤2.5 nm and r2≤10 nm (¶ [0052] and [0055]), Tanaka fails to teach specific thickness for all the layers comprising the emissive layer.
However, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select a value of 0.135 nm for r1 and a value of 4.32 nm for r2, because it would have been choosing specific values of r1 and r2 within the range specified by Tanaka, which would have been a choice from a finite number of identified, predictable solutions of thicknesses of each layer of the emissive layer of the organic EL device of Tanaka in view of Seo, Nasu, and Zhang and possessing the benefits taught by Tanaka, Seo, Nasu, and Zhang.  One of ordinary skill in the art would have been motivated to produce additional devices comprising emissive layers of the above thickness having the benefits taught by Nasu in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
By selecting the above values for r1 and r2, the resulting emissive layer comprises a volume ratio (light-emitting dopant : assistant dopant : host) of 0.3 : 14.7 : 85.
Tanaka teaches examples of the host material including mCBP, but does not teach the host material is limited to the examples (¶ [0047]).
Ikuo teaches an organic electroluminescent device comprising at least one compound represented by general formula (1) below (claim 1), wherein it is preferable that the host material used is a compound represented by general formula (1) (pg. 31, ¶ 7). 

    PNG
    media_image13.png
    137
    467
    media_image13.png
    Greyscale

Ikuo teaches a specific example of general formula (1) including formula a-01 (pg. 8). 

    PNG
    media_image14.png
    103
    168
    media_image14.png
    Greyscale

Ikuo teaches the benefits of the organic electroluminescent device including a compound represented by general formula (1) includes excellent luminous efficiency and durability, and low driving voltage (pg. 3, ¶ 8-9). Ikuo further teaches a compound represented by general formula (1) reduces the charge injection barrier of the organic electroluminescent device and thus the electric field intensity dependence of the charge mobility is reduced (pg. 6, ¶ 7)).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use a compound represented by general formula (1) of Ikuo for the host material of the organic EL device of Tanaka in view of Seo, Nasu, and Zhang, based on the teaching of Ikuo.  The motivation for doing so would have been to reduce the electric field intensity dependence of the charge mobility, and to provide a device having excellent luminous efficiency and durability and low driving voltage, as taught by Ikuo.
Specifically, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select compound a-01 as the host, because it would have been choosing a specific example of a compound represented by general formula (1), which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the host material in the emissive layer of the organic EL device of Tanaka in view of Seo, Nasu, Zhang, and Ikuo and possessing the benefits taught by Ikuo.  One of ordinary skill in the art would have been motivated to produce additional devices comprising host materials represented by general formula (1) having the benefits taught by Ikuo in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Tanaka in view of Seo, Nasu, Zhang, and Ikuo appears silent with respect to (i) the organic EL device satisfying the claimed Equation 1 (claim 16) and the claimed Equation 2 (claim 17); and (ii) a ratio of fluorescent component emitted from the light-emitting dopant to a total of light-emitting components emitted from the emission layer is 90% or more.
The instant specification recites that an organic light-emitting device of the instant invention (comprising an auxiliary dopant represented by the claimed Formula 1, a fluorescent dopant, and a host) may satisfy the claimed Equation 1 and Equation 2 (instant ¶ [00117] and [00118]). Additionally, the instant specification recites that an organic light-emitting device satisfying the claimed Equation 2 may have a ratio of a fluorescence component emitted from the fluorescent dopant to a total fluorescence component emitted from the emission layer may be 90% or more (instant ¶ [00121]). The instant specification teaches an example of an organic light-emitting devices in Example 2-2 comprising Compound E1 as a host, Compound AD3 as auxiliary dopant, and FD11 as a fluorescent dopant with a volume ratio of 85 : 15: 0.3 (Table 1, instant ¶ [00202]), wherein Compound E1, AD3, and FD11 have the following structures has the structure (instant ¶ [00201]-[00202]).

    PNG
    media_image15.png
    141
    214
    media_image15.png
    Greyscale

    PNG
    media_image16.png
    258
    263
    media_image16.png
    Greyscale

    PNG
    media_image17.png
    185
    247
    media_image17.png
    Greyscale

Since Tanaka in view of Nasu and Ikuo teaches an organic EL device comprising compound a-01 as a host, compound 816 as the assistant dopant, and FD11 as a light-emitting dopant in an emissive layer with a volume ratio of 85 : 14.7 : 0.3, the same structure as disclosed by the Applicant, and in a substantially similar volume ratio as instant Example 2-2, the property of a ratio of fluorescent component emitted from the light-emitting dopant to a total of light-emitting components emitted from the emission layer being 90% or more, and organic EL device of Tanaka in view of Seo, Nasu, and Ikuo satisfying the claimed Equations 1 and 2 is considered to be inherent, absent evidence otherwise.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims.  See MPEP 2112.	

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. US 2017/0141340 A1 (“Tanaka”) in view of Seo et al. US 2010/0155714 A1 (“Seo”) and Nasu et al. WO 2017115834 A1, using Nasu et al. US 2019/0013481 A (“Nasu”) as English translation. 
Regarding claims 1-7, 9-13, Tanaka teaches an organic EL device having at least an emissive layer between a pair of electrodes made up of an anode and a cathode, wherein the emissive layer includes: a host layer made of a host material; an assistant dopant layer which is adjacent to the host layer and where an assistant dopant made of a thermally activated delayed fluorescence (TADF) material and the host material are intermingled within a plane; and a light-emitting dopant layer which is adjacent to the assistant dopant layer where a light-emitting dopant made of a fluorescent material emitting light being excited by the assistant dopant and the host material are intermingled within a plane (¶ [0010]).
Tanaka teaches the emissive layer of the organic EL device can be formed relatively easily in which respective materials can be brought closer to each other, thus allowing for the expectation of improved light emission efficiency (¶ [0009]). 
While Tanaka does not teach the light-emitting dopant is limited to particular exemplified compounds (¶ [0049]), Tanaka fails to teach a light-emitting dopant that reads on the claimed Formula 501B.
Seo teaches an emitting layer for an organic luminescent device including a blue emitting dopant material represented by the Chemical formula 1 below (¶ [0017]):

    PNG
    media_image7.png
    242
    124
    media_image7.png
    Greyscale

Seo teaches the device comprising a compound represented by the Chemical formula 1 has blue color purity and high luminescent efficiency (¶ [0083]).
Seo teaches examples of Chemical formula 1 including compound S-13 below (pg. 18):

    PNG
    media_image2.png
    328
    260
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use a compound represented by Chemical formula 1 as the light-emitting dopant in the organic EL device of Tanaka, based on the teaching of Seo.  The motivation for doing so would have been to blue color purity and high luminescent efficiency, as taught by Seo.
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select compound S-13 as the light-emitting dopant, because it would have been choosing a specific example of a compound represented by Chemical formula 1, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the light-emitting dopant in the emissive layer of the organic EL device of Tanaka in view of Seo and possessing the benefits taught by Seo.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by Chemical formula 1 having the benefits taught by Seo in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
While Tanaka teaches the assistant dopant is made of a TADF material and does not teach the assistant dopant is limited to exemplified compounds (¶ [0048]), Tanaka fails to teach an assistant dopant that reads on the claimed Formula 1.
Nasu teaches the use of a compound capable of emitting delayed fluorescent light as a light-emitting material can provide an organic light-emitting device having a high light emission efficiency, wherein the compound is represented by general formula (1) below (¶ [0008]-[0009]). The compound represented by general formula (1) may be used as an assist dopant (¶ [0069]).

    PNG
    media_image9.png
    133
    128
    media_image9.png
    Greyscale


Nasu teaches specific examples of a compound represented by general formula (1) including compound 882, which has the same structure as the compound AD7 on pg. 29 of the instant specification (see Nasu, Table 1 on pg. 14 and D41 on pg. 8). 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use a compound represented by general formula (1) as the assistant dopant in the organic EL device of Tanaka in view of Seo, based on the teaching of Nasu.  The motivation for doing so would have been to provide a device having high light emission efficiency, as taught by Nasu.
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically choose compound 882, because it would have been choosing a specific example of a compound represented by general formula (1), which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the assistant dopant in the emissive layer of the organic EL device of Tanaka in view of Seo and Nasu and possessing the benefits taught by Tanaka, Seo, and Nasu.  One of ordinary skill in the art would have been motivated to produce additional devices comprising assistant dopants represented by general formula (1) having the benefits taught by Nasu in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Per claims 1, 11, and 13, compound S-13 reads on the claimed Formula 501B wherein:
Ar501 is a pyrene group;
R511 is hydrogen;
xd5 is an integer of 7;
L501 to L503 are single bonds;
xd1 to xd3 are each selected from 1;
R501 and R502 are each an unsubstituted pyridinyl group; and
xd4 is selected from 2.
Per claims 1-4, compound 882 has the following structure:

    PNG
    media_image3.png
    230
    252
    media_image3.png
    Greyscale

Compound 882 reads on the claimed Formula 1 wherein:
A1 is a C6 carbocyclic group comprising one cyano group;
D1 is represented by Formula 2-1;
d1 is represented by 4 and groups D1 are identical to each other;
B1 and B2 are each independently a benzene group;
X1 is a single bond;
L1 is a single bond;
a1 is an integer of 1;
R1 to R5 and R10 are not required to be present;
b1, b2 and b10 are 0;
Z1 and Z2 are each independently a phenyl group;
Q401 to Q409  are not required to be present;
c1 and c2 are each independently an integer of 1; and
the sum of c1 and c2 is 2.
Compound 882 meets (i) through (vii) of the proviso. As the light-emitting dopant is a perylene-containing compound, all the limitations of the proviso are met.
Per claim 5, compound 882 reads on the claimed Formula 1-4 wherein: 
D11 to D14 is represented by Formula 2-1, and D15 is not required to be present;
X11 is C(CN);
X12 is C(R13);
R13 is hydrogen; and
X13 and R14 are not required to be present.
Per claim 6, compound 882 reads on the claimed Formula 3-1 wherein X1 is a single bond, and X2, X3, and R6 to R9 are not required to be present.
Per claim 7, compound 882 reads on the claimed Formula 2-1(1) wherein: X1, L1, a1, R1, R2, Z1, and Z2 are the same as described above, b13 and b23 are each 0, and X2, X3, R6 to R9, b24, b15, and b25 are not required to be present.
Per claim 9, compound 882 reads on the claimed Compound AD7.
Per claims 10-11, compound S-13 is a pyrene-containing compound (condensed cyclic group-containing compound).
Regarding claim 8, Tanaka in view of Seo and Nasu teach the organic EL device of claim 1, as described above. 
Tanaka in view of Seo and Nasu appears silent with respect to the property of a difference between a singlet energy level and a triplet energy level of compound 882 being 0.5 eV or less.
The instant specification recites that a difference between a singlet energy level and a triplet energy level of the auxiliary dopant may be 0.5 eV or less, wherein specific examples of the auxiliary dopant include Compound AD7 (instant ¶ [0055] and [0057]).  Since Tanaka in view of Seo and Nasu teaches Compound AD7, the same structure as disclosed by the Applicant, the property of a difference between a singlet energy level and a triplet energy level being 0.5 eV or less is considered to be inherent (and would be expected to fall within the range in the claim), absent evidence otherwise.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims.  See MPEP 2112.	
Regarding claims 14-15, Tanaka in view of Seo and Nasu teach the organic EL device of claim 1, as described above. 
Tanaka teaches examples of the host material, including mCBP (¶ [0047]), which has the structure below4 and a triplet energy level of 2.90 eV5.

    PNG
    media_image11.png
    113
    208
    media_image11.png
    Greyscale

It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select mCBP as the host material, because it would have been choosing from a list of suitable hosts, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the host material in the emissive layer of the organic EL device of Tanaka in view of Seo and Nasu and possessing the benefits taught by Tanaka, Seo, and Nasu.  One of ordinary skill in the art would have been motivated to produce additional devices comprising host materials having the benefits taught by Tanaka in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Per claim 15, mCBP is a carbazole-containing compound.
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. US 2017/0141340 A1 (“Tanaka”) in view of Seo et al. US 2010/0155714 A1 (“Seo”) and Nasu et al. WO 2017115834 A1, using Nasu et al. US 2019/0013481 A (“Nasu”) as English translation, as applied to claim 1 above, and further in view of Ikuo et al. KR 20110088457 A—English translation obtained from Google Translate, hereinafter (“Ikuo”).
Regarding claims 16-18, Tanaka in view of Seo and Nasu teach the organic EL device of claim 1, as described above. 
Tanaka teaches an example of an emissive layer in Fig. 4 wherein the assistant dopant layer (122) is stacked on both sides of the light-emitting dopant layer (124) and in which the host layer (120) is stacked on each assistant dopant layer, thus resulting in two assistant dopant layers and two host layers (¶ [0051]). Tanaka teach the volume ratios of each compound in the three different layers of the emissive layer are as demonstrated in the figure below (¶ [0052]-[0055]):

    PNG
    media_image12.png
    440
    541
    media_image12.png
    Greyscale

While Tanaka teaches the thickness of the emissive layer can be 30 nm, the thickness of the light-emitting dopant layer is 2×r1, the thickness of each assistant dopant layer is r2, and r1≤2.5 nm and r2≤10 nm (¶ [0052] and [0055]), Tanaka fails to teach specific thickness for all the layers comprising the emissive layer.
However, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select a value of 0.135 nm for r1 and a value of 4.32 nm for r2, because it would have been choosing specific values of r1 and r2 within the range specified by Tanaka, which would have been a choice from a finite number of identified, predictable solutions of thicknesses of each layer of the emissive layer of the organic EL device of Tanaka in view of Seo and Nasu and possessing the benefits taught by Tanaka, Seo, and Nasu.  One of ordinary skill in the art would have been motivated to produce additional devices comprising emissive layers of the above thickness having the benefits taught by Nasu in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
By selecting the above values for r1 and r2, the resulting emissive layer comprises a volume ratio (light-emitting dopant : assistant dopant : host) of 0.3 : 14.7 : 85.
Tanaka teaches examples of the host material including mCBP, but does not teach the host material is limited to the examples (¶ [0047]).
Ikuo teaches an organic electroluminescent device comprising at least one compound represented by general formula (1) below (claim 1), wherein it is preferable that the host material used is a compound represented by general formula (1) (pg. 31, ¶ 7). 

    PNG
    media_image13.png
    137
    467
    media_image13.png
    Greyscale

Ikuo teaches a specific example of general formula (1) including formula a-01 (pg. 8). 

    PNG
    media_image14.png
    103
    168
    media_image14.png
    Greyscale


Ikuo teaches the benefits of the organic electroluminescent device including a compound represented by general formula (1) includes excellent luminous efficiency and durability, and low driving voltage (pg. 3, ¶ 8-9). Ikuo further teaches a compound represented by general formula (1) reduces the charge injection barrier of the organic electroluminescent device and thus the electric field intensity dependence of the charge mobility is reduced (pg. 6, ¶ 7)).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use a compound represented by general formula (1) of Ikuo for the host material of the organic EL device of Tanaka in view of Seo and Nasu, based on the teaching of Ikuo.  The motivation for doing so would have been to reduce the electric field intensity dependence of the charge mobility, and to provide a device having excellent luminous efficiency and durability and low driving voltage, as taught by Ikuo.
Specifically, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select compound a-01 as the host, because it would have been choosing a specific example of a compound represented by general formula (1), which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the host material in the emissive layer of the organic EL device of Tanaka in view of Seo, Nasu, and Ikuo and possessing the benefits taught by Ikuo.  One of ordinary skill in the art would have been motivated to produce additional devices comprising host materials represented by general formula (1) having the benefits taught by Ikuo in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Tanaka in view of Seo, Nasu, and Ikuo appears silent with respect to (i) the organic EL device satisfying the claimed Equation 1 (claim 16) and the claimed Equation 2 (claim 17); and (ii) a ratio of fluorescent component emitted from the light-emitting dopant to a total of light-emitting components emitted from the emission layer is 90% or more.
The instant specification recites that an organic light-emitting device of the instant invention (comprising an auxiliary dopant represented by the claimed Formula 1, a fluorescent dopant, and a host) may satisfy the claimed Equation 1 and Equation 2 (instant ¶ [00117] and [00118]). Additionally, the instant specification recites that an organic light-emitting device satisfying the claimed Equation 2 may have a ratio of a fluorescence component emitted from the fluorescent dopant to a total fluorescence component emitted from the emission layer may be 90% or more (instant ¶ [00121]). The instant specification teaches an example of an organic light-emitting devices in Example 2-2 comprising Compound E1 as a host, Compound AD3 as auxiliary dopant, and FD11 as a fluorescent dopant with a volume ratio of 85 : 15: 0.3 (Table 1, instant ¶ [00202]), wherein Compound E1, AD3, and FD11 have the following structures has the structure (instant ¶ [00201]-[00202]).

    PNG
    media_image15.png
    141
    214
    media_image15.png
    Greyscale

    PNG
    media_image16.png
    258
    263
    media_image16.png
    Greyscale

    PNG
    media_image17.png
    185
    247
    media_image17.png
    Greyscale

Since Tanaka in view of Nasu and Ikuo teaches an organic EL device comprising compound a-01 as a host, compound 882 as the assistant dopant, and S-13 as a light-emitting dopant—compounds having substantially similar structure as the compounds disclosed by Applicant—in an emissive layer with a volume ratio of 85 : 14.7 : 0.3, which is in a substantially similar volume ratio as instant Example 2-2, the property of a ratio of fluorescent component emitted from the light-emitting dopant to a total of light-emitting components emitted from the emission layer being 90% or more, and organic EL device of Tanaka in view of Seo, Nasu, and Ikuo satisfying the claimed Equations 1 and 2 is considered to be inherent, absent evidence otherwise.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims.  See MPEP 2112.	
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R WATSON whose telephone number is (571)272-1822.  The examiner can normally be reached on M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.R.W./Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Zhang, Dongdong, et al. "Sterically shielded blue thermally activated delayed fluorescence emitters with improved efficiency and stability." Materials Horizons 3.2 (2016): 145-151.
        2 Shin, Hyun, et al. "Sky‐blue phosphorescent OLEDs with 34.1% external quantum efficiency using a low refractive index electron transporting layer." Advanced Materials 28.24 (2016): 4920-4925. See Fig. 2a on pg. 4922.
        3 See pg. 23 and ¶ [112] of US 2020/0185632 A1
        4 Shin, Hyun, et al. "Sky‐blue phosphorescent OLEDs with 34.1% external quantum efficiency using a low refractive index electron transporting layer." Advanced Materials 28.24 (2016): 4920-4925. See Fig. 2a on pg. 4922.
        5 See pg. 23 and ¶ [112] of US 2020/0185632 A1